VINCENT C. GIBLIN, Circuit Judge.
It is my opinion that the provision of paragraph 6 of section 15 of article XIII of ordinance numbered 1682, as amended by ordinance numbered 3179, of the code of ordinances of the appellee city, by which a property owner is prohibited from allowing a hedge or shrubbery along the line of an adjoining lot to grow to a height of more than “ten per cent of the width of such adjoining lot” and “in no event” to a greater height than eight feet, is unreasonable and void.
The appellant was convicted in the court below of a violation of the mentioned ordinance provision and has appealed from the judgment of conviction.
The judgment is reversed.